IN THE UN.[TED s'rATEs DlsTRIcT COURT FE LE
FOR THE DISTRICT oF MONTANA FEB 1 4 zmo
BILLINGs DlvlsloN mem u 5 Dis.,.°tcoun

District Oi N|omana
Bi||ings

ADAM CI-IENOWETH,
CV 17-150-BLG-SPW

Plaintiff, '
vs. OPINION AND ORDER
YELLOWSTONE COUNTY,

Defendant.

 

 

Plaintiff Adam Chenoweth alleges Defendant Yellowstone County
terminated his employment With the Yellowstone County Sherifi"s Ofiice because
of his membership in the National Guard, in violation of the Uniformed Services
Employment and Reemployment Rights Act (USERRA) and the Montana Military
Service Employment Rights Act (MMSERA). Yellowstone County filed a motion
for summary judgment on both claims and on punitive and emotional distress
damages For the foregoing reasons, the Court grants Yellowstone County’s
motion with respect to any claim for punitive or emotional distress damages and
denies Yellowstone County’s motion With respect to Chenoweth’s USERRA and
MMSERA claims.

I. Summary judgment standard
“The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

l

a matter of law.” Fed. R. Civ. P. 56(a). A party seeking Summary judgment
always bears the initial responsibility of informing the court of the basis for its
motion, and identifying those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it
believes demonstrate the absence of a genuine issue of material fact. Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Material facts are those which may affect the outcome of the case. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is
genuine if there is sufficient evidence for a reasonable fact-finder to return a
verdict for the nonmoving party. Anderson, 477 U.S. at 248. Ifthe moving party
meets its initial responsibility, the burden then shifts to the opposing party to
establish that a genuine issue of fact exists. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 586 (1986).
II. Statement of facts

The Court is unable to provide a succinct statement of facts because
Chenoweth failed to adhere to the local rules governing responses to motions for
summary judgment A responding party must file a Statement of Disputed Facts
simultaneously and separately from the response brief. D. Mont. L.R. 56.1(b).
The Statement of Disputed Facts must set forth verbatim the moving party’s

Statement of Undisputed Facts, state whether each fact in the moving party’s

Statement is undisputed or disputed, and, if disputed, provide a pinpoint cite to
evidence that disputes the fact. D. Mont. L.R. 56.l(b)(l)(A-B). A responding
party’s failure to file a Statement of Disputed Facts is deemed an admission that no
material facts are in dispute. D. Mont. L.R. 56.l(d).

Local rules have the force of law and are binding upon the parties and the
Court. Professz`onal Programs Group v. Department OfCommerce, 29 F.3d 1349,
1353 (9th Cir. 1994). Only in rare cases will the Ninth Circuit reverse a district
court’s application of local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
1995). When a local rule permits the district court to grant summary judgment due
to noncompliance, the district court has broad discretion to determine whether
noncompliance should be deemed consent to the motion. Brydges v. Lewz's, 18
F.3d 651, 652 (9th Cir. 1994).

Here, the local rule requires the Court to accept Yellowstone County’s
Statement of Undisputed Facts as well taken. Were the Court to do that and apply
them to the law, Yellowstone County would be entitled to summary judgment on
both of Chenoweth’s claims. In the interest of justice, however, the Court will
exercise its discretion and instead accept Chenoweth’s brief as a Statement of
Disputed Facts. Counsel for Chenoweth is hereby warned that next time the Court
Will strictly enforce the rule.

III. Discussion

A. MMSERA Claim

Yellowstone County argues MMSERA applies only to persons called to
state military duty and Chenoweth has failed to show his training was state funded.
The Court disagrees because the plain language of the statute prohibits adverse
employment actions against members of the Montana National Guard due to the
member’s service, without any state military duty limitation.

Statutory language must be construed according to its plain meaning Small
v. Board of Trustees, Glacier County School District No. 9, 31 P.3d 358, 362
(Mont. 2001). The Court’s role is to “simply ascertain and declare what is in terms
or in substance contained therein, not to insert what has been omitted or to omit
what has been inserted.” The Clark Fork Coaliz‘ion v. Tubbs, 380 P.3d 771, 777
(Mont. 2016).

Yellowstone County is correct that MMSERA’s main purpose is to protect
the employment rights of National Guard members called to “state military duty.”
Mont. Code Ann. § 10-1-1002. MMSERA provides several protections for
National Guard members called to “state military duty,” such as guaranteeing
leaves of absence and benefits Mont. Code Ann. §§ 10-1-1006, 1007. These
protections apply exclusively to persons called to “statc military duty,” which does
not include federally funded military duty. Mont. Code Ann. § lO-l-lOO3(7)(a-b).

However, crucial to Chenoweth’s claim here, MMSERA also provides a general

protection for Montana National Guard members from adverse employment
actions, Without the “state military duty” limitation. Mont. Code Ann. § lO-l-
1005. Put more succinctly, MMSERA provides certain protections exclusively to
National Guard members away on “state military duty,” but provides a broad
protection for National Guard members from adverse employment actions based
on their National Guard membership generally. MMSERA’s omission of the
“state military duty” limitation from the adverse employment action provision
appears to be deliberate, given the limitation’s careful appearance in MMSERA’s
other provisions

Chenoweth’s complaint states his MMSERA claim is based on the adverse
employment action provision. (Doc. 2 at 9-11). It does not cite or list the
provisions of MMSERA that apply strictly to “state military duty.” It’s undisputed
Chenoweth was a member of the Montana National Guard at all times relevant to
his claims. (Doc. 19 at 2). § 10-1-1005 therefore protects Chenoweth from
adverse employment actions based on his membership with the Montana National

Guard. Yellowstone County’s motion is denied with respect to Chenoweth’s
MMSERA claim.

B. USERRA Claim

Yellowstone County argues the undisputed facts show Chenoweth’s

membership in the National Guard Was not a motivating factor in the adverse

employment action. Chenoweth argues disputed facts show Chenoweth’s
membership in the National Guard was a motivating factor in the adverse
employment action. The Court agrees with Chenoweth.

Similar to MMSERA, USERRA prohibits employers from taking adverse
employment actions against employees because of the employee’s military
membership 38 U.S.C. § 431 l. To prove an employer violated USERRA, an
employee must show his military membership was a motivating factor in the
employer’s adverse employment action. 38 U.S.C. § 4311(0)(1). An employer can
rebut the employee’s proof by showing the adverse employment action would have
been taken even if the employee wasn’t a military member. 38 U.S.C. §

431 l(c)(l).

An employee can establish the “motivating factor” element through direct or
circumstantial evidence. Munoz v. InGenesis STGI Partners, LLC, 182 F.Supp.3d
1097, 1104 (S.D. Cal. 2016) (citing Sheehan v. Dep ’t of Navy, 240 F.3d 1009,
1014 (Fed. Cir. 2001)). Circumstantial evidence is often relied on by USERRA
plaintiffs because “discrimination is seldom open or notorious.” Sheehan, 240
F.3d at 1014. Inferences of discrimination may be permissibly drawn from many
factors, such as the proximity in time between the military activity and the adverse

employment action, or inconsistencies in the employer’s explanation Sheehan,

240 F.3d at 1014.

Here, there are several issues of disputed fact regarding whether
Chenoweth’s military membership was a motivating factor in Yellowstone
County’s adverse employment action. First, the timing of the action itself gives
rise to a permissible inference that Chenoweth’s military membership was a
motivating factor. Sheehan, 240 F.3d at 1014. On April 29, 2015, Chenoweth
informed his supervisor of a National Guard obligation, and on May 1, 2015,
Yellowstone County terminated Chenoweth’s employment (Doc. 19 at 2).
Second, Chenoweth stated in his deposition that Lieutenant O’Donnell told him
“[Y]ou’ve got to pick what’s more important here, National Guard career or your
law enforcement career.” (Doc. 42-12 at 2-3). Third, the Department of Labor’s
investigation into Chenoweth’s termination concluded with a report that stated
“[t]he facts clearly show that Mr. Chenoweth’s military service was a motivating
factor when he was terminated from Yellowstone County Sheriff’s Office on May
l, 2015.” (Doc. 42-4 at 13). The report also specifically contradicts many of
Yellowstone County’s contentions regarding Chenoweth’s performance (Doc. 42-
4 at 14). Yellowstone County argues the report sometimes contradicts itself, but
that goes to the weight the jury places on the report.

The record contains many other disputed issues of fact, but it’s unnecessary
to list all ofthem. The issue of fact listed above alone precludes granting summary

judgment on Chenoweth’s USERRA claim.

C. Punitive and emotional distress damages

Chenoweth did not dispute punitive and emotional distress damages are
unavailable to him under MMSERA and USERRA. The Court grants Yellowstone
County summary judgment on punitive and emotional distress damages
IV. Conclusion and order

lt is hereby ordered Yellowstone County’s motion for summaiy judgment
(Doc. 29) is granted with respect to punitive and emotional distress damages and

denied in all other respects

DATEDthiS f ’day ofFebmary, 2019.
lw.a/ /. M:¢zaz/

/SUSAN P. wATTERS
United States District Judge

